DETAILED ACTION
In a communication received on 26 April 2021, the applicants amended claims 1-8 and 11-14 and canceled claim 9.
Claims 1-8 and 11-14 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (GB 2534563 A1) in view of Wong et al. (US 6,389,419 B1), and further in view of Charzinski et al. (US 2006/0155872 A1).


the internal packets being received from an ingress network monitoring device (i.e., probe receives packets from a Gn/S interface of the core network side of the GGSN in George, page 20 lines 4-8),
evaluate external packets from a second side of a network address translator with a second internet protocol address and a second port designation (i.e., examining packets from an outside global network that includes IP addresses and port numbers that match or correspond a mobile network IP address for the subscriber units in George, page 4 lines 8-22),
the external packets being received from an egress network monitoring device (i.e., probe receives packets from an internet side interface of GGSN in George, page 20 lines 4-8),
identify within the internal packets and the external packets a session start packet match (i.e., assigning a timestamp to first access of a URL in George, page 18 line 31 - page 19 line 2),
wherein the instructions to identify evaluate match parameters associated with the internal packets from the first side of the network address translator and external packets from the second side of the network address translator (i.e., monitoring packets on both sides of a network, the packets are filtered for specific critieria and are then fingerprinted without the header fields, and the fingerprinted data can be matched from packets on either side to determine they relate to the same communications session in George, page 21 lines 4-31),

identify within the internal packets and the external packets a session end match (i.e., monitoring packets on both sides of a network, for correlated packets corresponding to the start and end duration of a session in George, page 18 line 29-33, page 19 lines 1-2, page 21 lines 4-31, page 22 lines 1-3), and
record a session end time in response to the session end match (i.e., generating a record of session start and end timestamps from correlated packets from respective sides of network in George, page 18 line 29-33, page 19 lines 1-2, page 21 lines 27-31, page 22 lines 1-3); and
wherein each of the ingress network monitoring device and the egress network monitoring device include a device processor, and a device memory connected to the device processor (i.e., a processing unit arranged to examine packets on a first side of the network corresponding to a first interface and examining packets on a second side of the network corresponding to a second interface in George, page 8 lines 3-15), the device memory storing instructions executed by the device processor to:
classify packets into two groups, including transmission control protocol signaling packets and transmission control protocol non-signaling packets (i.e., filtering received packets for allowing packets relevant to specific type to be further processed in George, page 6 lines 1-10),

forward the transmission control protocol signaling packets and the trailers to a network connected device for further evaluation. (i.e., forwarding the data to an FPGA for further evaluation and forwarding the data to a remote location for storage and further evaluation in George, page 16 lines 4-12).

George discloses performing an examination of packets from either side of a gateway node to correlate subscriber identities with internet activity (page 4 lines 8-22).  George do(es) not explicitly disclose the following.  Wong, in order to reduce the latency in network appliances by simplifying the lookup process to correlate a packet with a specific connection/flow (col. 3 lines 36-52), discloses:
evaluate internal packets from a first side of a network address translator with a first internet protocol address and a first port designation (i.e., evaluate correspondence with connection object for outbound/inbound packets with corresponding address and ports in Wong, col. 1 lines 46-57, col. 2 lines 18-42),
wherein the first internet protocol address and the first port designation are different than the second internet protocol address and the second port designation (i.e., the foreign address is the source address/port for an inbound packet while the foreign address is the destination address/port in an outbound packet in Wong, col. 1 lines 46-57, col. 2 lines 18-42).
Based on George in view of Wong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Wong to improve 

George discloses fpga offloading processing by filtering packets for specific events and only allow packets that are relevant for further processing (page 6 lines 1-10).  George and Wong do(es) not explicitly disclose the following.  Charzinski, in order to classify a packet based on its origin instead of individual identifier to process or route the data, which ultimately reduces the amount of data stored by the system (¶0039), discloses: 
append to the transmission control protocol signaling packets trailers (i.e., attaching a label to a data packet at the header or trailer containing an indicator of entry exit points corresponding to sides of a network in Charzinski, ¶0021), wherein each trailer of the trailers includes a field indicating whether the packet is on the first side of the network address translator or the second side of the network address translator (i.e., at an ingress device, attaching a label with  the identifier of the another ingress device to the data packet in Charzinski, ¶0037).
Based on George in view of Wong, and further in view of Charzinski, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Charzinski to improve upon those of George in order to classify a packet based on its origin instead of individual identifier to process or route the data, which ultimately reduces the amount of data stored by the system.

With respect to claim 2, George further discloses: the system of claim 1 further comprising instructions executed by the processor to compute a session time based upon the session start time and 

With respect to claim 3, George further discloses: the system of claim 1 further comprising instructions executed by the processor to compute a session size (i.e., calculating a duration of a session based on the session beginning and ending indicated by access to a URL in George, page 18 line 31-33 and page 19 lines 1 and 2).

With respect to claim 6, George does not disclose the following.  Wong discloses: the system of claim 1 wherein the instructions executed by the processor include instructions to identify the session start packet match based upon a hash match between an internal packet and an external packet (i.e., for each packet, hash the source/destination IP address and match it to an address hash corresponding to the same connection object in Wong, col. 2 lines 42-67, fig. 2c).  The limitations of claim 6 are rejected in the analysis of claim 1.


Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (GB 2534563 A1) in view of Wong et al. (US 6,389,419 B1) and Charzinski et al. (US 2006/0155872 A1), and further in view of Gell (US 2012/0281536 A1).

With respect to claim 4, George discloses performing an examination of packets from either side of a gateway node to correlate subscriber identities with internet activity (page 4 lines 8-22).  Wong discloses identify a corresponding connection object for inbound/outbound packets with an address/port values (col. 1 lines 46-57, col. 2 lines 18-42).  George, Wong, and Charzinski do(es) not 
Based on George in view of Wong and Charzinski, and further in view of Gell, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gell to improve upon those of George in order to improve stream usage by monitoring expected session durations based on TCP sequence number.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (GB 2534563 A1) in view of Wong et al. (US 6,389,419 B1) and Charzinski et al. (US 2006/0155872 A1), and further in view of Dolganow et al. (US 2010/0260048 A1).

With respect to claim 5, George discloses performing an examination of packets from either side of a gateway node to correlate subscriber identities with internet activity (page 4 lines 8-22).  Wong discloses matching the source/destination IP address to search for a connection object specifying actions, flags, and/or status of the connection (col. 2 line 42 to col. 3 line 4,  col. 6 lines 47-67, fig. 2c, ).   George, Wong, and Charzinski do(es) not explicitly disclose the following.  Dolganow, in order to improve quality of service by identifying premium sessions and managing the establishment and connection of those sessions (¶0051-0052), discloses: the system of claim 3 further comprising 
Based on George in view of Wong and Charzinski, and further in view of Dolganow, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Dolganow to improve upon those of George in order to improve quality of service by identifying premium sessions and managing the establishment and connection of those sessions.

Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (GB 2534563 A1) in view of Wong et al. (US 6,389,419 B1) and Charzinski et al. (US 2006/0155872 A1), and further in view of Cartwright et al. (US 2016/0156531 A1).

With respect to claim 7, George discloses performing an examination of packets from either side of a gateway node to correlate subscriber identities with internet activity (page 4 lines 8-22).  George, Wong, and Charzinski do(es) not explicitly disclose the following.  Cartwright, in order to improve future quality of service with diagnosis of problems in historical calls reported by a customer (¶0017), discloses: the system of claim 1 wherein the instructions executed by the processor include instructions to identify the session start packet match based upon an internal packet time stamp being within a time threshold of an external packet time stamp (i.e., close timestamps as taught by packets belong to the same call if timestamps satisfy a threshold condition in Cartwright, ¶0059).
Based on George in view of Wong and Charzinski, and further in view of Cartwright, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (GB 2534563 A1) in view of Wong et al. (US 6,389,419 B1) and Charzinski et al. (US 2006/0155872 A1), and further in view of in view of Li et al. (US 2005/0076108 A1).

With respect to claim 8, George discloses performing an examination of packets from either side of a gateway node to correlate subscriber identities with internet activity (page 4 lines 8-22).  George, Wong, and Charzinski do(es) not explicitly disclose the following.  Li, in order to improve efficiency in a media gateway allowing session specific filtering of packets due to application of NAT to conserve public IP addresses (¶0002, ¶0005), discloses: the system of claim 1 wherein the instructions executed by the processor includes instructions to identify the session start packet match based upon same destination address and different source address on egress to the network address translator and different destination address and same source address on ingress from the network address translator (i.e., match internal and external packet as taught by determine a match to a session based on the destination address matching and a source address matching a remote address  in Li, ¶0041-0045). 
Based on George in view of Wong and Charzinski, and further in view of Li, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Li to improve upon those of George in order to improve efficiency in a media gateway allowing session specific filtering of packets due to application of NAT to conserve public IP addresses.


Claim 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (GB 2534563 A1) in view of Wong et al. (US 6,389,419 B1) and Charzinski et al. (US 2006/0155872 A1), and further in view of van Bemmel (US 2014/0330977 A1).

With respect to claim 11, George discloses performing an examination of packets from either side of a gateway node to correlate subscriber identities with internet activity (page 4 lines 8-22).  George, Wong, and Charzinski do(es) not explicitly disclose the following.  van Bemmel, in order to implement stateless control of TCP connection through modification of TCP packets to include header/trailer information (¶0058), discloses: the system of claim 1 wherein each trailer of the trailers includes a timestamp.  (i.e., append a trailer with the client address, the original source of the packet, time stamp in a trailer as taught by insert timestamp into any suitable field or method such as the trailer in van Bemmel, ¶0058, ¶0059).
Based on George in view of Wong and Charzinski, and further in view of van Bemmel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of van Bemmel to improve upon those of George in order to implement stateless control of TCP connection through modification of TCP packets to include header/trailer information.

With respect to claim 12, George discloses performing an examination of packets from either side of a gateway node to correlate subscriber identities with internet activity (page 4 lines 8-22).  George, Wong, and Charzinski do(es) not explicitly disclose the following.  van Bemmel, in order to implement stateless control of TCP connection through modification of TCP packets to include header/trailer information (¶0058), discloses: the system of claim 1 wherein each trailer of the trailers 
Based on George in view of Wong and Charzinski, and further in view of van Bemmel, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of van Bemmel to improve upon those of George in order to implement stateless control of TCP connection through modification of TCP packets to include header/trailer information.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over George et al. (GB 2534563 A1) in view of Wong et al. (US 6,389,419 B1) and Charzinski et al. (US 2006/0155872 A1), and further in view of Watanabe (US 6,647,427 B1).

With respect to claim 13, George discloses performing an examination of packets from either side of a gateway node to correlate subscriber identities with internet activity (page 4 lines 8-22).  George, Wong, and Charzinski do(es) not explicitly disclose the following.  Watanabe, in order to add switching functionality for classification and processing based on the port (col. 5 line 60 to col. 6 line 4), discloses: the system of claim 1 wherein each trailer of the trailers includes a port identification (i.e., port in trailer as taught by include port number in a trailer, port number used for further switching in Watanabe, col. 5 line 60 to col. 6 line 4).
Based on George in view of Wong and Charzinski, and further in view of Watanabe, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable George et al. (GB 2534563 A1) in view of Wong et al. (US 6,389,419 B1) and Charzinski et al. (US 2006/0155872 A1), and further in view of Coburn et al. (US 2011/0145584 A1).

With respect to claim 14, George discloses performing an examination of packets from either side of a gateway node to correlate subscriber identities with internet activity (page 4 lines 8-22).  George, Wong, and Charzinski do(es) not explicitly disclose the following.  Coburn, in order to improve the integrity of received packet data by including a hash of the packet contents (¶0023), discloses: the system of claim 1 wherein each trailer of the trailers includes a hash of packet contents that omits a source internet protocol address and a destination internet protocol address (i.e., hash of packet content in a trailer as taught by hash value of the content of the packet in the trailer for use in verifying the integrity of the packet contents in Coburn, ¶0023).
Based on George in view of Wong and Charzinski, and further in view of Coburn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Coburn to improve upon those of George in order to improve the integrity of received packet data by including a hash of the packet contents.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
8/11/2021

/S. L./Examiner, Art Unit 2447         

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447